DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 June 2022.  In view of this communication, claims 4-16, 21-22, and 24 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed on 03 June 2022, have been fully considered and are persuasive.
The arguments simply state that claim 1 has been cancelled and claims 4-16, 22, and 24 have been amended to depend from claim 21.  Since claim 21 was previously indicated as being allowable over the prior art, the claims now dependent thereon are also in condition for allowance.  This argument is persuasive and all previous grounds of rejection have been withdrawn.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 4-16, 21-22, and 24 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, and all claims dependent thereon, the prior art does not disclose, inter alia, a variable flux electric motor, comprising: 
a first permanent magnet producing a first magnetic flux; 
a second permanent magnet producing a second magnetic flux; and 
a magnetic field generator configured to alter magnetization of the second permanent magnet between at least first and second states and wherein the magnetic field generator alters the magnetization of the second permanent magnet between two speed ranges of the variable flux electric motor such that an effective magnetic flux of the first and second permanent magnets is greater at a lower speed range and less at a higher speed range; 
wherein the second magnetic flux superposes the first magnetic flux in at least the first state to reinforce or retard the first magnetic flux greater than in the second state, and 
wherein the first permanent magnet, second permanent magnet and magnetic field generator are disposed within a rotor of the variable flux electric motor, the magnetic field generator comprises a magnetization coil disposed around the second permanent magnet, and further comprising a harvesting coil, current being generated within the harvesting coil from magnetic flux between the rotor and a stator of the variable flux electric motor, the current being supplied to the magnetization coil.
None of the previously cited or newly found references disclose a rotor comprising both magnetization and harvesting coils, wherein current generated by the harvesting coil is supplied to the magnetization coils.  Further, no evidence has been found why one of ordinary skill in the art would have modified any of the existing references to disclose such an arrangement of said coils.  Thus, the prior art neither anticipates nor renders obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834